DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,073,778 (hereinafter “the ‘778 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding claim is broader and thus fully met.  See the chart below for correlating limitations.
Outstanding claim 1
Claim 1 of the ‘778 patent
A heater comprising:
A heater comprising:
a substrate;
a substrate;
a first heat generation member;
a first heat generation member;
a second heat generation member having a length substantially a same in a longitudinal direction as a length of the first heat generation member;
a second heat generation member having a length in a longitudinal direction that is substantially the same as a length of the first heat generation member in the longitudinal direction;
a third heat generation member having a length shorter than lengths of the first heat generation member and the second heat generation member in the longitudinal direction; and
a third heat generation member having a length in the longitudinal direction shorter than the length of the first heat generation member and the length of the second heat generation member in the longitudinal direction; and
a fourth heat generation member having a length shorter than length of the third heat generation member in the longitudinal direction,
a fourth heat generation member having a length in the longitudinal direction shorter than the length of the third heat generation member in the longitudinal direction,
wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on the substrate,
wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on the substrate,
the first heat generation member is arranged at one end of the substrate in a width direction,
wherein the first heat generation member is arranged at one end of the substrate in a width direction of the substrate,
the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member, and
wherein the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member,
the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate.
wherein the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate, 


	Claim 1 of the ‘778 patent claims additional limitations not claimed in claim 1 of the instant application.  It would have been obvious to one of ordinary skill in the art not to claim those limitations.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,442,385 (hereinafter “the ‘385 patent”) in view of Lee (WO 2019/124664).  Claim 6 of the ‘385 patent claims all of the limitations of outstanding claim 1, except for the limitation of the second heat generation member “having a length substantially a same in a longitudinal direction as a length of the first heat generation member.”  See the chart below for the correlation of claim limitations.
Outstanding claim 1
Claim 6 of the ‘385 patent (including limitations from claims 1 and 5)
A heater comprising:
A heater comprising:
a substrate;
a substrate
a first heat generation member;
a first heat generation member;
a second heat generation member having a length substantially a same in a longitudinal direction as a length of the first heat generation member;
a second heat generation member;
a third heat generation member having a length shorter than lengths of the first heat generation member and the second heat generation member in the longitudinal direction; and
 a third heat generation member having a length shorter than the first heat generation member and the second heat generation member in a longitudinal direction;
a fourth heat generation member having a length shorter than length of the third heat generation member in the longitudinal direction,
a fourth heat generation member having a length shorter than the third heat generation member in the longitudinal direction;
wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on the substrate,
wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on a substrate,
the first heat generation member is arranged at one end of the substrate in a width direction,
the first heat generation member is arranged at one end of the substrate in a width direction,
the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member, and
the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member,
the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate.
the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate.


Lee teaches a similar heater comprising at least four heat generation members 212 (Fig. 10, [65]), wherein first and second heat generation members 310 have a length substantially the same in a longitudinal direction (see Fig. 10).  Additionally, the heater includes a third heat generation member 320 that is shorter than the first and second heat generation members, and fourth heat generation member 330 that is shorter than the third heat generation member (see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim a second heat generation member having a length substantially a same in a longitudinal direction as a length of the first heat generation member.  One would have been motivated to do so in order to implement high thermal efficiency and to prevent a region in which small recording mediums do not pass from being overheated in a process of fusing the small recording mediums (Lee [65]).
Claim 6 of the ‘385 patent claims additional limitations not claimed in claim 1 of the instant application.  It would have been obvious to one of ordinary skill in the art not to claim those limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (WO 2019/124664).
Regarding claim 1, Lee teaches a heater 210 (Fig. 2, ¶ 31) comprising: 
a substrate 211 (Fig. 10, ¶ 37); 
a first heat generation member (upper heating element 310 in Fig. 10, ¶ 65); 
a second heat generation member (lower heating element 310 in Fig. 10) having a length substantially a same in a longitudinal direction L as a length of the first heat generation member (¶ 65); 
a third heat generation member (upper heating element 320 in Fig. 10) having a length shorter than lengths of the first heat generation member and the second heat generation member in the longitudinal direction (¶ 65); and 
a fourth heat generation member (upper heating element 330 in Fig. 10)  having a length shorter than length of the third heat generation member in the longitudinal direction (¶ 65), 
wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on the substrate (Fig. 10), 
the first heat generation member is arranged at one end (upper end) of the substrate in a width direction W (Fig. 10), 
the second heat generation member is arranged at another end (lower end) of the substrate in the width direction, to be symmetrical with the first heat generation member (Fig. 10), and 
the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate (Fig. 10).

Prior Art
The prior art made of record and not relied upon is cited as related art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852